DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 2, 4 and added new claim 21; therefore only claims 1, 3 and 5-21 remain for this Office Action.

Allowable Subject Matter
Claims 1, 3 and 5-21 are allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of an antenna device comprising: a base; an antenna element; an electrical connector at the base; a matching circuit removably positioned between the electrical connector and the antenna element, the electrical connector and the antenna element in electrical communication via the matching circuit; and a metal shell removably attached to the base, the metal shell surrounding and protecting the matching circuit, wherein the base comprises threads that extend towards the matching circuit, and the metal shell comprises complementary threads that removably mate with the threads of the base, the metal shell being removably attached to the base via the complementary threads and the threads of the base, and wherein the metal shell is formed from metal, the metal shell being electrically isolated from the antenna element, the electrical connector and the matching circuit, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 3, 5-17 and 19-21 are also allowed as being dependent on claim 1.  
In regards to claim 18, the prior art does not disclose of a portable communication device comprising: a housing; a transceiver; an antenna receptacle; and an antenna device comprising: a base removably attached to the antenna receptacle; an antenna element; an electrical connector at the base, the electrical connector in communication with the transceiver; 4Appl. No. 16/515595 Reply to Office Action of October 9, 2020 a matching circuit removably positioned between the electrical connector and the antenna element, the electrical connector and the antenna element in electrical communication via the matching circuit; and a metal shell removably attached to the base, the metal shell surrounding and protecting the matching circuit, wherein the base comprises threads that extend towards the matching circuit, and the metal shell comprises complementary threads that removably mate with the threads of the base, the metal shell being removably attached to the base via the complementary threads and the threads of the base, and wherein the metal shell is formed from metal, the metal shell being electrically isolated from the antenna element, the electrical connector and the matching circuit, nor would it have been obvious to one of ordinary skill in the art to do so.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004.  The examiner can normally be reached on Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CRAWFORD/Primary Examiner, Art Unit 2844